— Appeal by defendant, as limited by his motion, from a sentence of the County Court, Suffolk County, imposed August 22, 1975, upon his conviction of criminal possession of stolen property in the second degree, upon his plea of guilty, the sentence being one year in the Suffolk County jail, to run consecutively with a sentence previously imposed in the County Court, Nassau County. Sentence modified, as a matter of discretion in the interest of justice, by changing to concurrent the provision that it is consecutive with the sentence imposed in Nassau County. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Cohalan, Acting P. J., Margett, Christ, Brennan and Munder, JJ., concur.